DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/04/21 has been entered.
 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Caleb Schmitt on 4/19/21.

The application has been amended as follows: 

1.	(Currently Amended) A method, comprising:
sending, by a computer that assists in controlling flight of a drone, to the drone, a first graph data structure defining a first specific flight route within a facility, the first graph data structure comprising a set of nodes corresponding to a first set of waypoints in the facility and a set of edges that define relationships between the nodes, the drone using the first set of waypoints in the facility to avoid first obstacles in the first specific flight route and to recharge a battery on the drone or refuel based on a remaining power of the battery or fuel supply;
receiving, by the computer, sensor data from a sensor device carried by the drone, the sensor data corresponding to a first location in the facility along the first specific flight route;
processing, by the computer, the sensor data to detect feature differences in the sensor data by comparing the sensor data to stored sensor data previously captured at the first location in the facility;
generating, by the computer and responsive to detecting the feature differences, a first alarm condition based at least in part on the detected feature differences;
receiving, by the computer, an indication of a second alarm condition from a security system of the facility, the second alarm corresponding to a second location in the facility;

sending, by the computer and to the drone, a second graph data structure defining the second, different flight route, the second graph data structure comprising a set of nodes corresponding to a second set of waypoints in the facility and a set of edges that define relationships between the nodes, the drone using the second set of waypoints to fly in the facility to avoid second obstacles in the second, different flight route and to recharge the battery on the drone or refuel based on the remaining power of the battery or fuel supply, wherein the drone is configured to fly to the second location in the facility if the second, different flight route is determined based on the second alarm condition;
causing, by the computer, the drone to check in at pre-programmed location stations associated one or more of the first or second set of waypoints within the facility to indicate its presence; and 
receiving, by the computer and in response to the drone checking in at the pre-programmed location stations, records that detail time, identity of the pre-programmed stations, and identity of the drone.
2.	(Previously Presented) The method of claim 1, wherein the first specific route is a scheduled tour, and the method further comprises:
causing the drone to make an initial tour of the facility;
receiving by the computer second sensor data collected by the sensor of the drone on the initial tour; and
processing by the computer the second sensor data to provide the stored sensor data, wherein the initial tour occurs prior to the scheduled tour and the scheduled tour is one of a plurality of scheduled tours of the facility.
3.	(Previously Presented) The method of claim 2, further comprising:
retrieving from a database sensor data captured from a previous day’s tour; and
processing the sensor data captured during the initial tour to detect feature differences by comparing the sensor data captured during the initial tour to the sensor data captured from the previous day’s tour to determine a baseline for subsequent comparisons for subsequent tours of the plurality of scheduled tours.
4.	(Currently Amended) The method of claim 1, 

5.	(Proposed Amendment) The method of claim 1, further comprising:
one of the of pre-programmed location stations, 
wherein each of the pre-programmed location stations include a device that sends a signal to the drone to identify a corresponding location station to the drone 
6.	(Cancelled) 
7.	(Original) The method of claim 1 wherein the system for controlling flight of the drone includes the computer, with the computer being carried by the drone.
8.	(Previously Presented) The method of claim 1 wherein the computer is a first computer, and system for controlling flight of the drone includes a second computer, with the first computer being a server system that is remote from the drone.
9.	(Currently Amended) An unmanned aerial vehicle, comprising:
a body supporting one or more electric motors and one or more propellers, a computer to control flight of the unmanned aerial vehicle, and at least one sensor device carried by the unmanned aerial vehicle, with the computer configured to:
cause the unmanned aerial vehicle to fly a first specific flight route within a facility while using a first graph data structure corresponding to a first set of waypoints in the facility to avoid obstacles in the first specific flight route and to recharge a battery on the [[drone]] unmanned aerial vehicle or refuel based on a remaining power of the battery or fuel supply, wherein the [[drone]] unmanned aerial vehicle is configured to check-in at each of the first set of waypoints by transmitting a low power signal to a detector associated with each of the first set of waypoints;
receive sensor data from at least one sensor device carried by the unmanned aerial vehicle and corresponding to a first location in the facility along the first specific flight route;
send the sensor data to a remote system that is configured to:
apply feature detection processing to the sensor data to detect feature differences contained in the sensor data with respect to baseline data stored by a remote system, the baseline data associated with the first location;
generate, responsive to detecting a difference between features in the sensor data and the baseline, an alarm condition based at least in part on the detected feature differences;
receive an indication of a second alarm condition from a security system of the facility, the second alarm corresponding to a second location in the facility;
determine a second specific route that is a different flight route based on the first or the second alarm condition;
specific that is the different flight route; [[and]]
control flight of the unmanned aerial vehicle over the second specific route that is the different flight route, using a second graph data structure corresponding to a second set of waypoints in the facility to avoid second obstacles in the second specific route, different flight route and to recharge the battery on the [[drone]] unmanned aerial vehicle or refuel based on the remaining power of the battery or fuel supply, wherein the [[drone]] unmanned aerial vehicle is configured to fly to the second location in the facility if the second specific route that is the different flight route is determined based on the second alarm condition, and wherein the [[drone]] unmanned aerial vehicle is configured to check-in at each of the second set of waypoints by transmitting a low power signal to a detector associated with each of the second set of waypoints; and
in response to the unmanned aerial vehicle checking in at a waypoint of the second set of waypoints, recording a time of the check in, an identity of waypoint, and identity of the unmanned aerial vehicle.
10.	(Previously Presented) The unmanned aerial vehicle of claim 9
11.	(Previously Presented) The unmanned aerial vehicle of claim 9
outputting by the computer an indication of features differences to cause the drone to fly the second specific route.
12.	(Previously Presented) The unmanned aerial vehicle of claim 9, wherein the first specific route is a scheduled tour.
13.	(Previously Presented) The unmanned aerial vehicle of claim 12, further configured to:
cause the unmanned aerial vehicle to make an initial tour of the facility prior to the scheduled tour;
retrieve from a database sensor data captured during a previous day’s tour; and
process the sensor data captured during the initial tour to detect feature differences by comparing the sensor data captured during the initial tour to the sensor data captured from the previous day’s tour to determine a baseline.
14.	(Cancelled) 
15.	(Cancelled) 
16.	(Previously Presented) The unmanned aerial vehicle of claim 9, wherein the system to apply feature recognition is the computer.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The closest prior art fails to explicitly disclose, teach or suggest the first graph data structure and the second graph data structure comprising first and second sets of waypoints wherein the drone checks in a pre-programmed stations associated with the first or second set of waypoints and transmitting records that detail time, identity of the pre-programmed stations, and identity of the drone in combination with the other claim features.  Newly identified prior art, Kelly US 2015/0293994 discloses a first and second graph data structure that communicates wirelessly with stations however fails to teach the transmission of the specific information.  Further the features would not be obvious to a person of ordinary skill in the art without unreasonable hindsight reconstruction and are therefore allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669